Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric Balicky on 03/17/2022.
The amended claims are listed below.
Claim 1: Insert the phrase “for more than 21 days” right after the recitation “salt thereof” (line 5).
Claim 2: Insert the word “hematologic” immediately before the recitation “cancer cell” (line 4).

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 02/28/2022 has been entered. Claims 3, 4, 8, 13, 18, and 23 are cancelled. Claims 1, 2, 5-7, 14-17, 19-22, and 24 are allowable. The restriction requirement among species and inventions, as set forth in the Office action mailed on 04/30/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/27/2021 is withdrawn.  Claims 9-12, directed to species of claim 1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 

Priority
This application is a 371 of PCT/US2018/050767 filed on 09/12/2018 which claims benefit of US Provisional Application No. 62/557,635 filed on 09/12/2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/557,635, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1, 2, 5-7, 9-12, 14-17, 19-22, and 24 recite “a prodrug thereof”, “relapsed or refractory AML”, “frontline AML”, “a phosphate prodrug of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
”, “MCL-1 dependency percentage of at least 15%”, “the sequence of SEQ ID NO: 1 or SEQ ID NO:2”, and/or “MCL-1 dependency percentage of at least 40%”, which are not disclosed or supported by the prior-filed Application No. 62/557,635. Thus, the priority date of claims 1, 2, 5-7, 9-12, 14-17, 19-22, and 24 is 09/12/2018.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 02/28/2022 has been considered.

Withdrawn Claim Objections/Rejections
The objection of claims  1, 5, 19, and 23 because of incorrect recitation, as set forth on pages 3 to 4 of the Non-Final Rejection mailed on 09/27/2021, is withdrawn in view of amended claims 1, 5, and 19, and cancelled claim 23.
The rejection of claims 1, 2, 5-8, 14-17, and 19-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth on pages 4-8 of the Non-Final Rejection mailed on 09/27/2021, is withdrawn in view of amended claim 1, and cancelled claims 8 and 23. Claims 2, 5-7, 14-17, 19-22, and 24 depend from claim 1.
The rejection of claims 2 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 8 to 9 of the Non-Final Rejection mailed on 09/27/2021, is withdrawn in view of amended claim 2 and cancelled claim 8.
The rejection of claims 1, 2, 5-8, 15, 21, and 23 under 35 U.S.C. 102(a)(1) as being anticipated by Whatcott et al., as set forth on pages 9 to 10 of the Non-Final Rejection mailed on 09/27/2021, is withdrawn in view of amended claim 1, and cancelled claims 8 and 23. Claims 2, 5-7, 15, and 21 depend from claim 1.
The rejection of c Claims 1, 2, 5-8, 14, 15, and 21-24 under 35 U.S.C. 103 as being unpatentable over Whatcott et al. in view of Warner et al., as set forth on pages 11-13 of the Non-Final Rejection mailed on 09/27/2021, is withdrawn in view of amended claim 1, and cancelled claims 8 and 23. Claims 2, 5-7, 14, 15, 21, 22, and 24 depend from claim 1.
The rejection of claims 1, 2, 5-8, 15-17, 21, and 23 under 35 U.S.C. 103 as being unpatentable over Whatcott et al. in view of Siddiqui-Jain et al., as set forth on pages 13 to 14 of the Non-Final Rejection mailed on 09/27/2021, is withdrawn in view of amended claim 1, and cancelled claims 8 and 23. Claims 2, 5-7, 15-17, and 21 depend from claim 1.
The rejection of claims 19 and 20 under 35 U.S.C. 103 as being unpatentable over Whatcott et al. in view of Warner et al., as applied to claims 1, 2, 5-8, 14, 15, and 21-24, and further in view of Bearss et al., as set forth on pages 15 to 16 of the Non-Final Rejection mailed on 09/27/2021, is withdrawn in view of amended claim 1. Claims 19 and 20 depend from claim 1

Allowable Subject Matter
The amended claim 1 is allowed. Claims 2, 5-7, 9-12, 14-17, 19-22, and 24, depending from claim 1, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to A method for inhibiting a hematologic cancer which is BCL-2 inhibitor resistant in a subject in need thereof, the method comprising administering to the subject an effective amount of a therapy comprising alvocidib, a prodrug of alvocidib, or a pharmaceutically acceptable salt thereof for more than 21 days, wherein the subject is non-responsive or resistant to a prior therapy with a BCL-2 inhibitor,  Whatcott et al. (Blood 128(22):1652, 2016) disclosed that in the venetoclax-resistant OCI-AML3 xenograft mouse model, single agent alvocidib and venetoclax achieved tumor growth inhibition (TGI) of 9.7 and 31.5%, respectively, while the combination achieved 87.9% TGI at the same dose levels of individual drugs. Venetoclax (ABT-199) is an approved BCL-2 inhibitor. The addition of alvocidib to venetoclax treatment reduced IC50s to clinically achievable concentrations (page 1/3, para. 1; page 2/3, para. 4; page 3/3, para. 1). Warner et al. (US 2016/0303101, published on October 20, 2016) disclosed that current standard of care for AML is induction cytosine arabinoside (ara-C, known as cytarabine) in combination with an anthracycline agent (such as, for example, daunarubicin, idarubicine or mitoxantrone), typically followed by administration of high dose cytarabine. Although 65-85% of patients initially respond to existing treatments, 65% of such responders undergo relapse, and many patients succumb to the disease. The subject or patient is a mammal, e.g., a human or mouse. Cancer cells develop blocks in apoptosis pathways. These blocks make cancer cells both resistant to some therapies, and, surprisingly, make some cancer cells sensitive to other therapies. The Bcl-2 family proteins are the key regulators of the mitochondrial outer membrane (MOMP), and their activity is believed in many cancers to be the key mediator of resistance to chemotherapy. Noxa (A and B) peptide bind with high affinity to MCL1. In some embodiments, a cell yielding a high apoptotic response to Noxa (A or B) peptide is MCL1 primed. In this way, cells that are dependent on MCL1 are readily distinguished so that appropriate treatment may be tailored accordingly (pages 32/46 to 33/46, [0124, 0125, and 132-135]). A method for treatment of cancer in a patient in need thereof, the method comprising administering a treatment regimen comprising alvocidib to the patient if NOXA priming in the cancer cell specimen is at least 15%, at least 20%, at least 25%, at least 30%, at least 35% or at least 40%. The acute myelogenous leukemia (AML). In other embodiments, the treatment regimen comprises alvocidib, cytarabine, and mitoxantrone (FLAM) (page 28/46 to 29/46, [0074-0077, 0089, and 0091]). Siddiqui-Jain et al. (WO 2016/187316, published on November 24, 2016) disclosed prodrugs of alvocidib, including a monophosphate analogue of alvocidib, having increased bioavailability relative to the parent compound. Other expected advantages of the compounds include increased solubility in typical pharmaceutical formulations, in water and in bodily fluids, and decreased toxicity relative to the alvocidib parent compound when administered orally. In other embodiments, the compound has the following structure: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (page 11/63, lines 5-18; page 13/63, lines 5-7). However, the references did not teach or suggest the limitation “a therapy comprising alvocidib, a prodrug of alvocidib, or a pharmaceutically acceptable salt thereof for more than 21 days”, required by claim 1 and demonstrated to yield unexpected efficacy of 2 or 2+ folds in reducing tumor volume compared with venetoclax (Fig. 3 filed on 03/12/2020). 
    PNG
    media_image3.png
    504
    785
    media_image3.png
    Greyscale



Conclusion
Claims 1, 2, 5-7, 9-12, 14-17, 19-22, and 24 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623